Citation Nr: 1141260	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-22 782	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an incompetent cervix.

2.  Entitlement to a higher initial rating for a right knee disability, in excess of 0 percent prior to February 9, 2009, and in excess of 10 percent from February 9, 2009.

3.  Entitlement to a higher initial rating for a left knee disability, in excess of 0 percent prior to February 9, 2009, and in excess of 10 percent from February 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from June 1999 to September 2006.

This appeal to the Board of Veterans Appeals (Board) arises from a May 2007 rating action that denied service connection for an incompetent cervix, and that also granted service connection for retropatellar pain syndrome with strain of each knee and assigned initial noncompensable (0 percent) ratings from September 2006.  Because the claims for higher initial ratings involve requests for higher ratings following the initial grants of service connection, the Board has characterized them in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).

By rating action of November 2009, the RO increased the ratings of the Veteran's knee disabilities to 10 percent each from February 9, 2009; the matters of initial compensable ratings prior to February 2009, and ratings in excess of 10 percent since February 2009 remain for appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran does not have disabling residuals of an incompetent cervix.

3.  For the period prior to February 9, 2009, the Veteran's right knee disability was manifested by complaints of pain, swelling, and stiffness, with objective findings showing retropatellar pain syndrome, musculoskeletal strain, crepitation, extension to 0 degrees, and flexion to 145 degrees, with no evidence of instability.

4.  For the period from February 9, 2009, the Veteran's right knee disability has been manifested by complaints of pain, locking, stiffness, and swelling, with objective findings showing retropatellar pain syndrome, evidence of tibial stress bone changes, slight effusion, normal alignment, extension to 0 degrees, and flexion to 140 degrees, with no evidence of instability.

5.  For the period prior to February 9, 2009, the Veteran's left knee disability was manifested by complaints of pain, swelling, and stiffness, with objective findings showing crepitation, retropatellar pain syndrome, musculoskeletal strain, extension to 0 degrees, and flexion to 145 degrees, with no evidence of instability.

6.  For the period from February 9, 2009, the Veteran's left knee disability has been manifested by complaints of pain, locking, stiffness, and swelling, with objective findings showing retropatellar pain syndrome, evidence of tibial stress bone changes, slight effusion, normal alignment, extension to 0 degrees, and flexion to 140 degrees, with no evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an incompetent cervix for VA disability compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for an initial compensable rating for a right knee disability prior to February 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2011).

3.  The criteria for a rating in excess of 10 percent for a right knee disability since February 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2011).

4.  The criteria for an initial compensable rating for a left knee disability prior to February 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2011).

5.  The criteria for a rating in excess of 10 percent for a left knee disability since February 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

An October 2006 pre-rating RO notice informed the Veteran of VA's responsibilities to notify and assist her in her initial service connection claims, and of what was needed to establish entitlement thereto.  That RO letter also notified her of what was needed to establish entitlement to a higher rating (evidence showing changes in any service-connected disability), and that a disability found to be service connected would be assigned a rating by applying a schedule for rating disabilities which provides for a range in severity from 0 to 100 percent, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  That letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., Social Security Administration determinations, competent lay statements describing symptoms, medical records, employer statements, and other evidence.  Thereafter, she was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support her initial service connection and subsequent higher rating claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2006 RO letter provided notice that VA would make reasonable efforts to help the appellant get evidence necessary to support her claims, such as medical records (including private medical records), if she provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2006 RO letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the Veteran and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all three content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.   

In the matters now before the Board, the October 2006 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the May 2007 rating action on appeal.  To the extent that the 2006 VCAA notice was deficient in any way, the Board notes that the Court and the U.S. Court of Appeals for the Federal Circuit have clarified that VA can provide additional necessary notice subsequent to an initial RO adjudication, and then go back and readjudicate a claim, such that the essential fairness of the adjudication, as a whole, is unaffected, because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) (a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, the claims for higher ratings were readjudicated by June 2008 SOC and November 2009 rating action and SSOC.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the June 2008 SOC and December 2008 RO letter, and that this suffices for Dingess/Hartman.  The RO also afforded her proper notice pertaining to the degree of disability and effective date information in the October 2006 letter.    
 
Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate her claims.  Many VA outpatient records up to 2009 have been associated with the claims folder and considered in adjudicating these claims.  The Veteran was afforded comprehensive VA examinations in February 2007 and February 2009.  Significantly, she has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matters on appeal.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Service Connection for an Incompetent Cervix

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she suffers from an incompetent cervix that caused problems with pregnancy in service.

After a review of the evidence, the Board finds that, although the Veteran was noted during service to have a shortened length of cervix, there was no in-service injury or disease of the cervix, and the weight of the evidence demonstrates that the Veteran does not have disabling residuals of an incompetent cervix.  A review of the service treatment (medical) records discloses that a shortened length of the cervix was found in February 2002 during pregnancy, with risk for a pre-term delivery.  

Post-service, on February 2007 VA examination, the physician noted that the Veteran had a full-term vaginal delivery in July 2002, and that she did not have any current symptoms.  After examination, the diagnosis was incompetent cervix, currently asymptomatic.  September 2008 VA outpatient records noted a positive pregnancy test, and that this was a high-risk pregnancy.

On February 2009 VA examination, the Veteran was noted to be pregnant with an uncomplicated pregnancy and a May due date.  On July 2009 VA outpatient gynecological evaluation, the Veteran presented with her two-month-old daughter.  A history of an incompetent cervix was noted.  On pelvic examination, the cervical architecture appeared consistent with a previous loop electrosurgical excision procedure.  When seen again in August, there were no cervical lesions. 

In this case, the Board finds that there is no basis for an award of service-connected VA disability compensation for the Veteran's incompetent cervix.  While an incompetent cervix is an abnormality that may complicate a pregnancy, no such complications resulted in the case of the Veteran, who delivered full-term children in July 2002 and May 2009.  In February 2007, a VA physician stated that the Veteran's incompetent cervix was asymptomatic.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, there is no competent evidence that shows the existence of chronic disability resulting from an incompetent cervix in service or at any time post service for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence does not show the existence of chronic, diagnosed disability resulting from an incompetent cervix in service or currently, the Board finds that service connection therefor is not warranted.  Moreover, while this was a finding noted during service, there is no evidence of any in-service injury or disease to the cervix to which any current disability, even if found, could be attributed.

Under these circumstances, the Board concludes that service connection for an incompetent cervix must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).

Initial Ratings for Knee Disabilities

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

Under the applicable criteria, a knee disability may be variously rated under the provisions of 38 C.F.R. § 4.71a, DCs 5257, 5260, and 5261.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

In every instance where the schedule does not provide a 0 percent evaluation for a DC, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The Veteran contends that her knee disabilities should be each rated compensably (at least 10 percent) disabling prior to February 2009, and more than 10 percent disabling since February 2009.  

After a review of all the evidence, lay and medical, the Board finds that the record does not support initial compensable ratings for either knee prior to February 9, 2009, or ratings in excess of 10 percent for either knee since February 9, 2009.  For the period prior to February 9, 2009, the evidence shows that the Veteran's right knee and left knee disabilities were manifested by complaints of pain, swelling, and stiffness, with objective findings showing retropatellar pain syndrome, musculoskeletal strain, crepitation, extension to 0 degrees, and flexion to 145 degrees, with no evidence of instability, which does not meet the criteria for a 10 percent disability rating.   For the period from February 9, 2009, the Veteran's right and left knee disabilities have been manifested by complaints of pain, locking, stiffness, and swelling, with objective findings showing retropatellar pain syndrome, evidence of tibial stress bone changes, slight effusion, normal alignment, extension to 0 degrees, and flexion to 140 degrees, with no evidence of instability, and is not more than slightly disabling, which does not meet or more nearly approximate the criteria for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.  

On February 2007 VA examination, the Veteran complained of knee pain, particularly in negotiating stairs, and reported flares associated with swelling and stiffness.  She stated that walking for more than 30 minutes and standing for more than 1 hour increased the pain.  The physician noted that the knees had not given out.  On examination, gait was normal.  There was bilateral knee crepitus.  Range of motion of each knee was from 0 to 145 degrees without pain.  There was no evidence of laxity, and no pain with varus and valgus stress testing.  X-rays of each knee were normal.  The diagnosis was bilateral knee retropatellar pain syndrome (RPPS) and musculoskeletal strain.

September 2008 VA outpatient examination showed no knee effusion, warmth, discoloration, or tenderness.  Gait was normal.  There was full range of motion of the knees, and motor strength was 5/5 and intact.  Magnetic resonance imaging (MRI) revealed bilateral medial tibia stress syndrome.  The assessment was bilateral anterior tibia pain.

During the appeal, the Veteran has written that she suffers pain and swelling of the knees.  She wrote that the pain now affected her shins or lower legs.  

On February 2009 VA examination, the Veteran complained of knee pain with any weight-bearing activity and knee bending, such as negotiating stairs, as well as locking, stiffness, and swelling.  On examination, gait was normal, except for the slightly waddling gait of pregnancy.  Examination of the knees showed slight bilateral effusions.  There was no tenderness, warmth, or instability.  Alignment was normal.  Extension and flexion of each knee were from 0 to 140 degrees, respectively, with moderate pain at 140 degrees, bilaterally.  The diagnosis was bilateral knee RPPS with MRI evidence of bilateral tibial stress bone changes.  

On that record, the Board finds that the evidence does not support the assignment of initial schedular compensable ratings for either knee disability prior to February 9, 2009, as there is no evidence that the criteria for a 10 percent rating under 5260 (limitation of leg flexion to 45 degrees), or 5261 (limitation of leg extension to 10 degrees) was shown prior to that date.  As the Veteran has not been diagnosed with arthritis based on X-ray findings, the 10 percent rating for a major joint of each knee is not available under Diagnostic Code 5003.  

Neither does the evidence support the assignment of schedular ratings in excess of 10 percent for either knee since February 9, 2009, as there is no evidence that the criteria for a 20 percent rating for either knee under 5260 (limitation of leg flexion to 30 degrees), or 5261 (limitation of leg extension to 15 degrees) have been shown. 

When evaluating musculoskeletal disabilities, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has already been taken into consideration in the assignment of the ratings for the knee disabilities.  38 C.F.R. §§ 4.40, 4.45, and 4.59 specifically provide that, with respect to the musculoskeletal system, functional loss may be due to pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 at 4 (Vet. App. 23 August 2011).  Pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss.  Id at 11; see also 38 C.F.R. §§ 4.40, 4.59.  In this case, February 2007 and February 2009 VA examinations showed no change in knee range of motion during repeat testing, and no additional loss of knee range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or flares.  Hence, the record presents no basis for assignment of any higher rating based on the DeLuca factors affecting motion or function.
   
The Board has also considered the applicability of alternative DCs for evaluating the Veteran's knee disabilities, but finds that no higher schedular rating is assignable.  A rating under DC 5003 is not appropriate, inasmuch as degenerative arthritis of either knee has not been established by X-ray findings.  February 2007 VA X-rays of each knee were normal.  In view of the findings showing measurable ranges of knee motion during all rating periods under consideration, ratings under DC 5256 for knee ankylosis are not appropriate.  Likewise, ratings under DC 5258 or 5262 also are not appropriate, inasmuch as a dislocated semilunar cartilage, or tibia and fibula malunion with knee or ankle disability, respectively, have not been objectively demonstrated at any time.  The above clinical findings also show no basis for assigning separate ratings under DCs 5257 and limitation of motion codes  (5260 and 5261) because the Veteran does not in fact have instability of either knee.  In this case, separate ratings for knee instability are not warranted, inasmuch as no knee instability was shown on February 2007 or February 2009 VA examinations.

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the veteran's knee disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe her disability level and symptomatology.  As discussed above, the rating criteria consider the degree of knee impairment due to limitation of motion, and whether there is arthritis, recurrent subluxation, lateral instability, and ankylosis.

The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for higher or additional knee staged ratings pursuant to Fenderson, inasmuch as the factual findings do not show additional distinct time periods where the Veteran's knee disabilities exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support initial compensable ratings for either knee prior to February 9, 2009, or ratings in excess of 10 percent for either knee since February 9, 2009.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appeals for higher initial ratings, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an incompetent cervix is denied.

A higher initial compensable rating for a right knee disability, in excess of 0 percent prior to February 9, 2009, and in excess of 10 percent from February 9, 2009, is denied.

A higher initial compensable rating for a left knee disability, in excess of 0 percent prior to February 9, 2009, and in excess of 10 percent from February 9, 2009, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


